Citation Nr: 1507041	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  13-04 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for service-connected diabetes mellitus, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In February 2014, the Veteran testified at a hearing held before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript is of record in the Virtual VA electronic claims file.

The Virtual VA and Virtual Benefits Management System (VBMS) electronic claims files contain additional documents pertinent to the present appeal, to include VA treatment records dated from February 2013 to November 2013.

The issues of entitlement to an increased rating in excess of 30 percent for posttraumatic stress disorder and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities have been raised by the record in a January 2013 VA examination, a December 2014 statement, and at the February 2014 Board hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

A remand is required to obtain an updated VA examination report for diabetes mellitus, type II.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

In this case, the Veteran was last afforded a VA examination in connection with his service-connected diabetes mellitus, type II, in June 2013, which was almost 3 years ago.  At that time, the examiner found no neurological complications of diabetes mellitus.  Since then, VA treatment records document results from a November 2013 diabetes mellitus, type II, assessment completed by a clinical dietitian.  At the assessment, the Veteran reported his medical problems include poor circulation, nerve problems, and foot problems.  In November 2013, he also requested a medical alert bracelet for diabetes mellitus, type II.  Most recently, the Veteran testified at the February 2014 Board hearing that he is unable to use his hands and feet for more than one to two hours because of his diabetes mellitus, type II.  He also reported having problems with both eyes, through which he sees spots which limits his ability to see, read, and drive.  In light of these indications of record of worsened symptomatology for the service-connected diabetes mellitus, type II, an additional VA examination is necessary for the purpose of ascertaining the current severity and manifestations of this service-connected endocrine disability, to include any neurological findings of the upper extremities, lower extremities, and eyes.

Additionally, the Board notes that the evidence raises an issue of whether a separate evaluation should be assigned for a diabetic eye disorder.  A March 2013 VA treatment record noted a current diagnosis of background diabetic retinopathy (BDR) in the right eye.  If necessary, an eye examination must be conducted.


Accordingly, the case is REMANDED for the following action:


1.  Obtain and associate with the claims file all outstanding VA treatment records dated from November 2013 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  After all additional records are associated with the claims file, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected diabetes mellitus, type II.  The entire paper and electronic claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation must be provided for each opinion.  

The examiner should report all signs and symptoms necessary for rating the Veteran's diabetes mellitus, type II, under the rating criteria.  In particular, the examiner should provide whether the Veteran's diabetes mellitus, type II, (1) requires the regulation of activities, (2) manifests episodes of ketoacidosis or hypoglycemic reactions requiring at least one or three hospitalizations per year or at least twice a month or weekly visits to a diabetic care provider, (3) encompasses other medical complications, and if so to what severity, and (4) causes progressive loss of weight and strength.

In addition, the examiner should identify and describe all neurological manifestations of the service-connected diabetes mellitus, type II, to include any affecting the upper extremities, lower extremities, and eyes (as identified by the Veteran at the February 2014 Board hearing).  If additional examinations are necessary to make these determinations, they should be ordered.  

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated, to include consideration of whether a separate evaluation for diabetic retinopathy is warranted.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







